DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 28, 2020. Claims 1-24 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on May 28, 2020 and February 23, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Request for priority to U.S. Prov. App. No. 62/935,958 is acknowledged. Examiner notes that most, if not all, of the claimed limitations appear to be supported by the provisional application. However, Examiner notes that, if a reference is applied which falls between the filing date of the provisional application and the filing date of the non-provisional application, Applicant may be requested to perfect one or more claims. No action on the part of the applicant is requested at this time.

Claim Objections
Claims 13-15, 17, 21, and 22 are objected to because of the following informalities:  
Claim 13 recites that when executed by the processor, and should recite “that, when executed by the processor,”;
Claim 14 recites that when executed by the processor to: and should recite “that, when executed by the processor, cause the processor to:”;
Claim 15 recites that when executed by the processor to and should recite “that, when executed by the processor, cause the processor to”;
Claim 17 recites that when executed by the processor to and should recite “that, when executed by the processor, cause the processor to”;
Claim 21 recites that when executed by the processor to and should recite “that, when executed by the processor, cause the processor to”;
Claim 22 recites that when executed by the processor to and should recite “that, when executed by the processor, cause the processor to”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the trained shared encoder and trained shared decoder… in claim 5. Structure for this limitation may be found at least at claim 13; the processor and non-transitory computer readable medium in combination with the claimed software step found in claim 5.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 5, 12-14, 17, 19, 21-22, and 24 along with the corresponding dependent claims 3-4, 6-11, 15-16, 18, 20, and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1 and 13 recites a pose twice. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Each of claims 1 and 13 recites a shape twice. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Each of claims 1 and 13 recites a trained pose decoder neural network and the trained pose decoder It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Examiner notes that, if they are intended to be separate limitations, the claim element the trained pose decoder would be rejected as lacking sufficient antecedent basis. 

Each of claims 1 and 13 recites a trained shape decoder neural network and the trained shape decoder It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Examiner notes that, if they are intended to be separate limitations, the claim element the trained shape decoder would be rejected as lacking sufficient antecedent basis.

Each of claims 1, 5, 13, 17, 19, and 21-22 recites some rendition of the pose and the shape of the plurality of objects. It is unclear if there is a single pose and single shape relating to the collective of objects or if there is a pose and a shape associated with each of the plurality of objects. For purposes of this Action, Examiner is interpreting this limitation to mean that there is a corresponding pose and shape for each individual object of the plurality of objects. 

Each of claims 2 and 14 recites an autonomous vehicle twice. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 5 recites a trained pose decoder and claim 1 recites the trained pose decoder. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Claim 17 is rejected under essentially the same reasoning. 

Each of claims 12 and 24 recites at least two deep network layers and each of the two deep network layers. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Claim 17 is rejected under essentially the same reasoning.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101. The claims do not fall within at least one of the four categories of patent eligible subject matter, because the claims are directed to a signal per se. Examiner notes that an encoder/decoder does not need to be transitory, and there does not appear to be any other structure within the claims. Instead, the claims appear to be directed purely toward receiving an analyzing data. Therefore, claims 1-12 are rejected as being directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0004533 (hereinafter, “Huang”).

Regarding claim 1, Huang discloses a method to jointly estimate a pose and a shape of an object perceived by an autonomous vehicle (see at least [0027] and [0035]; the objects and the speed/heading of the objects may be determined via an autonomous vehicle), the method comprising: 
receiving point cloud data corresponding to the object, wherein the point cloud data is an incomplete point cloud representation of the object (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution); 
providing a neural network which has been trained to jointly estimate a pose and a shape of a plurality of objects from incomplete point cloud data, the neural network comprising a trained shared encoder neural network, a trained pose decoder neural network, and a trained shape decoder neural network (see at least [0051] and [0071]-[0072]; the position (i.e., pose) and type of object (e.g., object shape such as that of a cross walk, stop sign, etc.) are determined via an encoder/decoder neural network); 
inputting the point cloud data into the trained shared encoder (see at least [0061] and [0071]-[0072]; the point cloud data is input into the trained neural network (i.e., trained shared encoder)); 
outputting, by the trained shared encoder, a code representative of the point cloud data (see at least [0061] and [0071]-[0072]; high resolution point cloud data is output from the trained neural network (i.e., trained shared encoder)); 
generating, by the trained pose decoder, an estimated pose of the object based on the code, the estimated pose comprising at least a heading or a translation of the object (see at least [0035]; the object heading and position (i.e., pose) may be generated via the trained neural network); and 
generating, by the trained shape decoder, an estimated shape of the object based on the code, the estimated shape comprising an estimated point cloud representation of the object that is denser than the incomplete point cloud representation of the object (see at least [0052]-[0055], [0061], [0064], and [0071]-[0072]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution. The output is a higher resolution point cloud than what the input point cloud comprises).

Regarding claim 2, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein: the point cloud data is collected by an autonomous vehicle during navigation (see at least [0027]-[0028], [0041], and [0058]-[0059]; the point cloud data is collected via an autonomous vehicle during navigation); and the method further comprises: 
using the estimated shape and the estimated pose of the object to forecast a trajectory of the object in an environment of the autonomous vehicle (see at least [0048] and [0053]; the future movements of each object, based on the classification of the object which requires determining shape, and based on the heading/position (i.e., pose), are predicted (i.e., forecasted)); and 
causing, based on the forecasted trajectory, the autonomous vehicle to take an action to avoid colliding with the object (see at least [0055]-[0057]; based on the prediction for each perceived object, a control plan is generated and executed).

Regarding claim 3, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses using a LIDAR sensor to generate the point cloud data (see at least [0027]; the point cloud data may be gathered via a LIDAR sensor).

Regarding claim 4, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein the code is a lower dimensional representation of the point could data comprising a feature vector derived from the point cloud data (see at least [0071]; the generation of the depth grid/map for input into the neural network is considered a lower dimensional representation as a feature vector input which is derived from the point cloud data).

Regarding claim 12, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein the trained shared encoder comprises at least two deep network layers, each of the two deep network layers comprising a multilayer perceptron (see at least [0027], [0044], and [0060]; the trained neural network may be a deep neural network comprising multiple deep layers comprising perception capability (i.e., multilayer perceptron)).

Regarding claim 13, Huang discloses a system to jointly estimate a pose and a shape of an object perceived by an autonomous vehicle (see at least [0027] and [0035]; the objects and the speed/heading of the objects may be determined via an autonomous vehicle) comprising: 
a processor (see at least [0062]); and 
a non-transitory computer readable medium (see at least [0129]) comprising: 
data and program code collectively defining a neural network which has been trained to jointly estimate a pose and a shape of a plurality of objects from incomplete point cloud data (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution), the neural network comprising a trained shared encoder neural network, a trained pose decoder neural network, and a trained shape decoder neural network, and one or more programming instructions that when executed by the processor (see at least [0051] and [0071]-[0072]; the position (i.e., pose) and type of object (e.g., object shape such as that of a cross walk, stop sign, etc.) are determined via an encoder/decoder neural network), cause the processor to: 
receive point cloud data corresponding to the object, wherein the point cloud data is an incomplete point cloud representation of the object (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution), 
inputting the point cloud data into the trained shared encoder (see at least [0061] and [0071]-[0072]; the point cloud data is input into the trained neural network (i.e., trained shared encoder)), 
outputting, by the trained shared encoder, a code representative of the point cloud data (see at least [0061] and [0071]-[0072]; high resolution point cloud data is output from the trained neural network (i.e., trained shared encoder)), 
generating, by the trained pose decoder, an estimated pose of the object based on the code, the estimated pose comprising at least a heading or a translation of the object (see at least [0035]; the object heading and position (i.e., pose) may be generated via the trained neural network), and 
generating, by the trained shape decoder, an estimated shape of the object based on the code, the estimated shape comprising an estimated point cloud representation of the object that is denser than the incomplete point cloud representation of the object (see at least [0052]-[0055], [0061], [0064], and [0071]-[0072]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution. The output is a higher resolution point cloud than what the input point cloud comprises).

Regarding claim 14, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein: 
the point cloud data is collected by an autonomous vehicle during navigation (see at least [0027]-[0028], [0041], and [0058]-[0059]; the point cloud data is collected via an autonomous vehicle during navigation); and the system further comprises programming instructions that when executed by the processor to: 
use the estimated shape and the estimated pose of the object to forecast a trajectory of the object in an environment of the autonomous vehicle (see at least [0048] and [0053]; the future movements of each object, based on the classification of the object which requires determining shape, and based on the heading/position (i.e., pose), are predicted (i.e., forecasted)), and
cause, based on the forecasted trajectory, the autonomous vehicle to take an action to avoid colliding with the object (see at least [0055]-[0057]; based on the prediction for each perceived object, a control plan is generated and executed).

Regarding claim 15, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses programming instructions that when executed by the processor to use a LIDAR sensor to generate the point cloud data (see at least [0027]; the point cloud data may be gathered via a LIDAR sensor).

Regarding claim 16, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein the code is a lower dimensional representation of the point could data comprising a feature vector derived from the point cloud data (see at least [0071]; the generation of the depth grid/map for input into the neural network is considered a lower dimensional representation as a feature vector input which is derived from the point cloud data).

Regarding claim 24, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein the trained shared encoder comprises at least two deep network layers, each of the two deep network layers comprising a multilayer perceptron (see at least [0027], [0044], and [0060]; the trained neural network may be a deep neural network comprising multiple deep layers comprising perception capability (i.e., multilayer perceptron)).

Allowable Subject Matter
Dependent claims 5 and 17 along with the corresponding dependent claims 6-11 and 18-23, which depend from claims 5 and 17 respectively, contain subject matter which overcomes the prior art. However, each of claims 5 and 17 is rejected under at least one other statute, as discussed above, and each of claims 5 and 17 is dependent upon a rejected claim. The claims must be rewritten in independent form and overcome the above rejections to be allowed.
Each of claims 5 and 17 recites the limitation generating a trained pose decoder by using one or more codes generated by the trained shared encoder to train a pose decoder neural network while freezing one or more parameters associated with the trained shared encoder which, when combined with other claim limitations, renders the claims and their dependents novel over the prior art. Specifically, the prior art neither discloses nor teaches freezing or predetermining one or more parameters associated with the trained shared encoder and then using the corresponding codes generated by the trained shared encoder to train a pose decoder.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2020/0310370 which relates to a control system using an autoencoder to improve the quality of 3D data for interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663